Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 20 April 2022, is acknowledged.  Claim 17 is amended therein.  Claims 35 - 38 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 17 – 34 and 39 are available for active consideration.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 103
The obviousness rejection set forth in the Action of 22 December 2021 is hereby withdrawn in light of Applicants’ amendment of claim 1, and in favor of the new grounds of rejection set forth below.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The Examiner directs Applicants’ attention to the fact that the instant rejection applies the same references as applied in previous rejections of the claims pursuant to 35 U.S.C. § 103(a).  However, the teachings of these references are applied in a manner different from how those teachings were applied in prior rejections, necessitated by Applicants’ amendment of the claims, thus constituting a new basis of rejection.
Claims 17 – 34 and 39 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2009/0016935 to Andrianov, A. and A. Marin claiming priority to 9 July 2007, identified on the Information Disclosure Statement (IDS) filed 16 June 2020 (“Andrianov ‘935”), in view of US 2005/0032698 a1 to Day, D., et al., claiming priority to 14 July 2003, identified on the IDS filed 16 June 2020 (“Day ‘698”), is hereby maintained, and, in the case of claim 39, made again.
The Teachings of the Cited Art 
	Applicants claim a medical device comprising an aqueous coating composition comprising a therapeutically active amount of an active agent, a zinc compound, such as zinc chloride (ZnCl2), and an array of microneedles, wherein at least a portion of the coating composition is present as an evaporated coating on at least a portion of the microneedles, wherein the molar ratio between ZnCl2 and the active agent is 0.1 to 2.0, or 0.2 – 1.5, or 0.25 – 1.0, or greater than 0.2, or greater than 0.25, wherein the active agent is parathyroid hormone, wherein more than 50% by weight of the composition is present as a coating on the microneedles, or more than 75%, or more than 90%, and wherein the amount of zinc compound is 0.5% to 10% of the total weight of the composition, or 1% to 8% of the total weight, or 2% – 6% of the total weight.
The Teachings of the Cited Art 
	Andrianov ‘935 discloses a formulation for coating asperities, such as microneedles, which comprises at least one polyphosphazene polyelectrolyte and at least one biologically active agent (see Abstract), wherein the term "asperities," means the microscopic surface elevations present on the surface of a material, such as pins, microprojections, and microneedles (see ¶[0008]), wherein the microneedles are in the form of piercing elements that are dimensioned to penetrate into or through a desired body part such as a tissue, or organ, or which may deliver a biological material transdermally, intradermally, intraepidermally, or transmucosally (see ¶[0009]), wherein the formulation, in liquid form, comprises any liquid that is compatible with the biologically active compound and the polyphosphazene, such as an aqueous, or water-based, solution, or a dispersion, including emulsions or suspensions (see ¶[0024]), wherein the at least one polyphosphazene polyelectrolyte acts as a binding compound, thereby achieving higher loading, and improved homogeneity of the at least one biologically active agent coated on the microneedles, the  polyphosphazene polyelectrolyte providing for faster loading of the biologically active agent on the microneedles, which minimizes the number of dipping/drying cycles needed to deposit an effective dose of the active agent, and provides more accurate dosages and minimizes activity losses of the at least one biologically active agent due to shorter drying times and fewer dipping/drying cycles (see ¶[0024]), wherein the active agent is a hormone, such as a parathyroid hormone (PTH) (see ¶[0032]), wherein the biologically active agent is present in the formulation in an amount of from about 0.0001% (wt./vol.) to about 70% (wt./vol.) (see ¶[0038]), wherein the coating formulation may also include one or more pharmaceutical acceptable and/or approved additives (excipients) (see ¶[0041]), wherein the coating formulation then is applied to a device including at least one asperity, microprojection, or microneedle to provide a device for delivering at least one biologically active agent which includes at least one asperity, microprojection, or microneedle coated with the formulation (see ¶[0061]), wherein the formulation can be applied to the microneedles by various methods, such as dip-coating, spin coating, spray coating, electrospinning, electrospraying, or multilayer polyelectrolyte deposition, and the coating can be dried by processes such as air-drying, or can be subjected to heat, vacuum, or microwave treatment to facilitate drying, in order to remove the residual solvent, such as water  (see ¶[0062]), wherein the coated dosage on a needle represents a partial dosage of the at least one biologically active agent to be applied to a recipient such that the combined coatings on all of the needles of the array form a full entire dosage of the at least one biologically active agent to be administered by the array (see ¶[0084]), wherein the microneedles of the array are immersed into the coating formulation to use up all of the available liquid formulation from a reservoir with single or multiple immersions of the microneedles as needed for a given implementation, such that a needle may be immersed once or multiple times into the liquid formulation to provide a fully coated needle (see ¶[0088]), wherein the coated microneedle devices are useful in transporting biologically active agents across the biological barriers in humans, animals, or plants (see ¶[0135]).  The reference does not disclose a medical device comprising an array of microneedles, wherein the microneedles are coated with a composition that comprises ZnCl2, in addition to a biologically active agent, at mole ratios of ZnCl2 to the active agent of from 0.1 to 2.0.  The teachings of Day ‘698 remedy that deficiency.
	Day ‘698 discloses parathyroid hormone (PTH) formulations comprising PTH and at least one divalent cation effective to stabilize the PTH (see Abstract), wherein the divalent cation is present as a zinc chloride (ZnCl2) salt (see ¶[0011]), wherein the desired amount of divalent cation present in the formulations is an amount that stabilizes the parathyroid hormone (see ¶[0042]), wherein the divalent cation is present at a specific concentration within the range from about 10 to about 50 mM [1.4 mg/mL – 7 mg/mL (as ZnCl2)] (see ¶[0012]), and wherein the PTH is present in an aqueous vehicle at a concentration of from about 1 mg/mL to 2 mg/mL (see ¶[0016]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to a formulation for coating microneedles, which formulation comprises at least one at least one biologically active agent and polyphosphazene polyelectrolyte, wherein the microneedles are in the form of piercing elements that are dimensioned to penetrate into or through a desired body part such as a tissue, or organ, and which may deliver a biological material transdermally, intradermally, intraepidermally, or transmucosally, wherein the aqueous formulation is compatible with the biologically active compound and the polyphosphazene, wherein the active agent is a hormone, such as a parathyroid hormone (PTH), wherein the biologically active agent is present in the formulation in an amount of from about 0.0001% (wt./vol.) to about 70% (wt./vol.), wherein the coating formulation may also include one or more pharmaceutical acceptable and/or approved additives (excipients), wherein the coating formulation then is applied to a device including at least one microneedle, or an array of microneedles, to provide a device for delivering at least one biologically active agent that includes microneedles coated with the formulation, wherein the combined coatings on all of the needles of the array form a full entire dosage of the at least one biologically active agent to be administered by the array, wherein the microneedles of the array are immersed in the aqueous coating formulation such that a needle may be immersed once or multiple times into the liquid formulation to provide a fully coated needle, and subsequently dried by techniques such as air drying, as taught by Andrianov ‘935, wherein the coating formulation further comprises at least one divalent cation effective to stabilize the PTH, wherein the divalent cation is present as a zinc chloride (ZnCl2) salt, wherein the desired amount of divalent cation present in the formulations is an amount that stabilizes the parathyroid hormone, wherein the divalent cation is present at a specific concentration within the range from about 10 to about 50 mM [1.4 mg/mL – 7 mg/mL (as ZnCl2)], and wherein the PTH is present in an aqueous vehicle at a concentration of from about 1 mg/mL to 2 mg/mL, as taught by Day ‘698.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teaching of Day ‘698 to the effect that solutions of PTH require stabilization for storage purposes, and that ZnCl2 at the disclosed concentrations is effective in maintaining the desired stability.
With respect to claim 1, and dependent claims 21 – 23, 33, and 34, which claims recite limitations directed to the ratio of ZnCl2 to PTH in the coating compositions, the Examiner notes that the cited references do not explicitly recite such ratios.  However, the Examiner further notes that Day ‘698 discloses that the PTH formulations comprise PTH at concentrations of 1 – 2 mg/mL, and ZnCl2 at concentrations of 10 – 50 mM.  Expressing the concentrations in consistent units, the resulting ratio of ZnCl2 to PTH would be in the range of 1.4:1 to 6.8:1, calculated as the ZnCl2 salt.  If calculated as Zn2+, the ratio comprises the range of 0.672 – 3.3.  It is the Examiner’s position that the disclosed range of ratios significantly overlap with the claimed ratios and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
With respect to claims 26 – 28, which claims recite application of the coating solution to microneedles at levels from more than 50 to more than 90%, the Examiner notes that the cited references do not disclose coating levels in such quantitative terms.  However, the Examiner further notes that Andrianov ‘698 expressly discloses that microneedles, either singly, or in the form of arrays, are dipped into coating solutions multiple times until the microneedles “fully coated” (see ¶[0088]).  Consequently, a “fully coated” microneedle would meet the limitations at issue, rendering them obvious. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 17 - 34 and 39 would have been obvious within the meaning of 35 USC § 103.
Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 17 - 34 and 39 are directed to an invention not patentably distinct from claims 1 -12, 16, 18, and 19 of commonly assigned U.S. Patent No. 10,695,289 (“the ‘289 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the identified claims of the ‘289 patent are directed to a medical device comprising a composition comprising a therapeutically active amount of an active agent, zinc chloride (ZnCL2), and mixtures thereof, and an array of microneedles, wherein at least a portion of the composition is present as a coating on at least a portion of the microneedles, and wherein the amount of zinc compound is 0. 5% to 10% of the total weight of the composition, wherein the molar ratio of zinc compound to active is 0.1 to 2.0, wherein the molar ratio of zinc compound to active is 0.2 to 1.5, wherein the molar ratio of zinc compound to active is 0.25 to 1.0, wherein the active agent is a parathyroid hormone, wherein more than 50% by weight of the composition is present as a coating on the microneedles, or more than 75% by weight, or more than 90% by weight, wherein the active agent is not a PTHrP analogue, wherein the amount of zinc compound is 1 % to 8% of the total weight of the composition, and wherein the amount of zinc compound is 2% to 6% of the total weight of the composition. 
Response to Applicants’ Arguments 
	The Examiner has fully considered Applicants’ arguments submitted with the Response filed 20 April 2022, but does not find them persuasive.  With respect to the obviousness rejection set forth in the Action of 22 December 2021, Applicants first allege that “Claim 17 having been amended to clarify the invention, this rejection is rendered moot.” However, as addressed in the above rejection, the cited references specifically disclose aqueous-based coating formulations wherein the microneedles of an array are coated by being dipped into the formulation, and air dried (see Andrianov ‘935, ¶[0062]).  
	Although acknowledging this teaching, Applicants further argue against the combination of references on the basis that “the purpose of the zinc compound in Andrianov is to crosslink a polyphosphazene (see, e.g., paragraph [0023]), while the purpose of the zinc compound in Day is to stabilize a parathyroid hormone in solution (see, e.g., paragraph [0009]) against decomposition and loss of biological activity (see, e.g., paragraph [0006]).”  With respect to the different stabilization mechanisms taught by the references, Applicants’ argument ignores the controlling fact that both references teach the addition of a zinc compound in order to stabilize a composition comprising a parathyroid hormone (see, for example, Andrianov ‘935, ¶[0032]; Day ‘698, Abstract).  Thus, there is a logical basis for one of ordinary skill in the art to look to the teachings of Day ‘698 to address a common, recognized problem.  It is the Examiner’s position that the specific reason for inclusion of the zinc compound in the formulations of the cited art is immaterial to the question of patentability, in that Applicants’ claims are directed toward a composition, and not to a method.  The fact that the cited art discloses compositions comprise comprising ZnCl2 is,  by far, the more critical teaching.
	Applicant’s attempt to distinguish between the two art references on the basis that Day ‘698 is directed to stabilization of a parathyroid hormone composition “in solution,” while Andrianov ‘935 is directed to stabilization of parathyroid hormone formulation that are dried on microneedles.  What this argument fails to take into consideration is that the formulation of Andrianov ‘935 exists in the solution state before being applied to the microneedles as a coating composition.  There are no teachings in either of the cited references to suggest that the need for stabilization of the PTH would vary based on whether the formulations stay in the solution form, or are allowed to evaporate.  If the solutions of Andrianov ‘935 are stored for any period of time before being applied to the microneedle array, then the goals of both references are identical.  Again, the claims at issue are directed to a composition, and not to uses of the composition, such as with microneedles.  The bottom line, with respect to Day ‘698, is that the reference discloses that “divalent cations improve the stability of parathyroid hormone in solution.”  Andrianov ‘935 likewise is directed to compositions comprising PTH that are in the form of aqueous solutions, establishing a connection that more than justifies the consideration given to the teachings of Day ‘698 by the skilled artisan, in light of the teachings of Andrianov ‘935.
	With respect to the obviousness-type double patenting rejection, Applicants merely point out that the present claims have not yet been deemed allowable, and Applicants will not provide a response until an indication as to allowability is received.  However, this is not fully responsive to the rejection.  Consequently, the rejection is maintained.
	Based on the above discussion, Applicants’ arguments are unpersuasive, and claims 17 – 34 and 39 stand rejected pursuant to 35 U.S.C. § 103.
NO CLAIM IS ALLOWED.  
7.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this Action. In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 § CFR 1.136(a)  will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.
CONCLUSION
8.	Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619